      Case 2:19-cv-01643-HB Document 87 Filed 10/29/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRIS JUDAY, et al.                  :             CIVIL ACTION
                                     :
          v.                         :
                                     :
MARK T. SADAKA, et al.               :
                                     :             NO. 19-1643

                                 ORDER

         AND NOW, this      29th     day of October, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that summary judgment is entered in favor of defendants

Marc J. Bern & Partners LLP, formerly known as Bern Cappelli

LLP, Joseph J. Cappelli, Esquire, and Thomas J. Joyce, III,

Esquire and against plaintiffs Chris and Pat Juday on

plaintiffs’ claim for legal malpractice.


                                         BY THE COURT:


                                          /s/ Harvey Bartle III
                                         _________________
                                                                     J.
